PER CURIAM.
This is a divorce case.
The trial court, after an ore tenus hearing, divorced the parties and awarded “the household goods, furniture and furnishings and other personal property in her possession” to the wife.
The husband appeals and we affirm.
The husband’s dispositive issues on appeal relate to the award of the personal property to the wife and are based on certain factual contentions.
It is clear to this court, as indicated by the trial court’s order and as mentioned in the husband’s brief, that prior to entry of the order appealed from testimony was presented to the trial court. There was no transcription of this testimony and/or such testimony is not contained in the record before this court. Neither is there a record before this court pursuant to Rule 10(d), Alabama Rules of Appellate Procedure.
In view of the above, we have no alternative but to affirm the trial court’s action. See Davenport v. Davenport, 356 So.2d 205 (Ala.Civ.App.1978); Ala.Digest, Divorce, Key No. 312.5.
This case is due to be affirmed.
All the Judges concur.